Exhibit 10.1

 

ESCROW AGREEMENT

 

This Escrow Agreement (the “Agreement”), dated as of January 8, 2020 (the
“Effective Date”), is entered into by and among Weyland Tech Inc., a Delaware
corporation (the “Parent”), Origin8, Inc., a Nevada corporation and a wholly
owned subsidiary of Parent (the “Purchaser”), Push Holdings, Inc., a Delaware
corporation (the “Seller”), ConversionPoint Technologies, Inc., a Delaware
corporation and the Seller’s sole stockholder (the “Sole Stockholder”), and
Colonial Stock Transfer Co. Inc. (the “Escrow Agent”). The Parent, the
Purchaser, the Seller and the Sole Stockholder are sometimes referred to herein
individually as a “Party”, and collectively as the “Parties”.

 

RECITALS

 

A. WHEREAS, the Parties have entered into an Asset Purchase Agreement, dated as
of December 16, 2019 (the “Purchase Agreement”), pursuant to which Seller will
sell substantially all of the assets used or held for use by the Seller in the
conduct of its business to Purchaser;

 

B. WHEREAS, capitalized terms used but not otherwise defined herein shall have
the same meanings ascribed to such terms as set forth in the Purchase Agreement
or Exhibit A hereto;

 

C. WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Parent will issue an aggregate of 35,714,285 shares of common
stock, $0.0001 par value per share (the “Common Stock”) of Parent to the Sole
Stock Holder, of which 7,142,857 shares of Common Stock (the “Escrow Shares”)
will be delivered to the Escrow Agent and be subject to Holdback Milestones set
forth on Exhibit A attached hereto (the “Holdback Milestones”);

 

D. WHEREAS, the Escrow Shares shall be held by the Escrow Agent and shall
constitute additional consideration to be earned by Sole Stockholder, in
accordance with the Holdback Milestones, subject to Parent’s funding of capital
to Purchaser for use in the operation of the Business, in an amount of
$3,000,000 (less the Weyland Pre-Closing Advances) as set forth in Exhibit A.

 

E. WHEREAS, the Parties desire that the Escrow Agent accept the Escrow Shares,
plus any and all dividends and distributions thereon (the “Escrow Property”), in
escrow, to be held and disbursed as hereinafter provided;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

 

1. Appointment of Escrow Agent. The Parties hereby appoint the Escrow Agent to
act in accordance with and subject to the terms of this Agreement, and the
Escrow Agent hereby accepts such appointment and agrees to act in accordance
with and subject to such terms.

  

 

 

 

2. Deposit of Escrow Shares. On or before the date hereof, the Parent shall
deliver to the Escrow Agent a certificate representing the Escrow Shares, to be
held and disbursed subject to the terms and conditions of this Agreement.

 

3. Disposition of Escrow. The Escrow Agent will hold the Escrow Property in
escrow until authorized hereunder to release and deliver the Escrow Property as
follows:

 

3.1 Releases of Escrow Shares Upon Achievement of Holdback Milestones.

 

(a) Within thirty (30) days following the end of each of the Tier One Term, the
Tier Two Term and the Tier Three Term (each, as defined in Exhibit A, and each,
a “Term”), Parent shall send a written notice to Escrow Agent (with a copy to
Sole Stockholder or its designee) certifying to the Escrow Agent, the number of
Escrow Shares for the applicable Term that have been earned by Sole Stockholder
(a “Milestone Achievement Notice”). If Parent believes that not all Escrow
Shares applicable to a Term have been earned, the Milestone Achievement Notice
shall include a calculation of EBITDA (as defined in Exhibit A) and Gross
Revenues (as defined in Exhibit A) for such Term, together with all applicable
financial statements for such Term. Upon receipt of a Milestone Achievement
Notice pursuant to this Section 3.1(a), the Escrow Agent shall promptly, without
any further notice, action or deed, release and deliver to the Sole Stockholder
or its designee, the number of Escrow Shares set forth in the Milestone
Achievement Notice, and the remaining Escrow Shares applicable to such Term
shall remain in the Escrow.

 

(b) If Sole Stockholder, in good faith, disputes the amount of Escrow Shares
earned for any Term, the Sole Stockholder shall, within ten (10) days after
receipt of the applicable Milestone Achievement Notice, send notice of such
dispute to the Parent (a “Milestone Dispute Notice”). Parent and Sole
Stockholder shall use commercially reasonable efforts and in good faith, attempt
to resolve such dispute within twenty (20) days after delivery of such Milestone
Dispute Notice. If they are unable to resolve such dispute within such twenty
(20) day period, they shall promptly, and in any event, within thirty (30) days
following receipt of a Milestone Dispute Notice, commence the dispute resolution
procedures set forth in Section 6 of this Agreement.

 

(c) If the Parent fails to deliver a Milestone Achievement Notice within the
thirty (30) day period set forth in Section 3.1(a) of this Agreement and Sole
Stockholder reasonably believes such Holdback Milestones have been met, Sole
Stockholder shall be entitled to send a Milestone Achievement Notice. Upon
receipt of a Milestone Achievement Notice pursuant to this Section 3.1(c), the
Escrow Agent shall promptly, without any further notice, action or deed, release
and deliver to the Sole Stockholder or its designee, the number of Escrow Shares
set forth in the Milestone Achievement Notice, and the remaining Escrow Shares
applicable to such Term shall remain in the Escrow.

 

(d)  If Parent, in good faith, disputes the amount of Escrow Shares earned for
any Term as set forth in a Milestone Achievement Notice delivered by Sole
Stockholder pursuant to Section 3.1(c), the Parent shall, within ten (10) days
after receipt of the applicable Milestone Achievement Notice, send a Milestone
Dispute Notice. Parent and Sole Stockholder shall use commercially reasonable
efforts and in good faith, attempt to resolve such dispute within twenty (20)
days after delivery of such Milestone Dispute Notice. If they are unable to
resolve such dispute within such twenty (20) day period, they shall promptly,
and in any event, within thirty (30) days following receipt of a Milestone
Dispute Notice, commence the dispute resolution procedures set forth in Section
6 of this Agreement.

 



- 2 -

 

 

3.2 Releases of Escrow Shares as a Result of a Parent Default.

 

(a) Funding Milestones. If the Parent does not infuse $1,000,000 in capital into
the Purchaser, less the amount of any WEYL Pre-Closing Advances (as defined in
the Purchase Agreement), on or before January 31, 2020, or the Parent does not
infuse an additional $2,000,000 in capital into the Purchaser (for an aggregate
of $3,000,000), on or before March 31, 2020 (in either case, a “Funding
Default”), within ten (10) days following such Funding Default, the Parent shall
send a written notice to Escrow Agent (with a copy to Sole Stockholder or its
designee)(a “Funding Default Notice”) certifying to the Escrow Agent that it is
authorized to promptly release and deliver all 7,142,857 Escrow Shares to the
Sole Stockholder or its designee.

 

(b) Material Withdrawal. If Parent, at any time, prior to July 31, 2021,
withdraws, in one or a series of installments, more than $100,000 of capital
from the Purchaser or any of its subsidiaries (a “Withdrawal Default,” and
sometimes together with a Funding Default, a “Parent Default”), the Parent shall
within ten (10) days after such Withdrawal Default, send a written notice to the
Escrow Agent (with a copy to Sole Stockholder or its designee) (a “Withdrawal
Default Notice,” and sometimes together with a Funding Default Notice, a
“Default Notice”) certifying to the Escrow Agent that it is authorized to
promptly release and deliver to the Sole Stockholder, all Escrow Shares
remaining in the Escrow, including, all Catch Up Shares (as defined in Exhibit
A) and all Clawback Shares (as defined in Exhibit A).

 

(c) Failure of Parent to Deliver Notice. If the Sole Stockholder reasonably
believes there is a Parent Default, and the Parent fails to deliver a Default
Notice to the Escrow Agent within the time periods set forth in this Section
3.2, Sole Stockholder may deliver a Default Notice to the Escrow Agent (with a
copy to Parent or its designee) certifying to the Escrow Agent that it is
authorized to promptly release and deliver to the Sole Stockholder, all Escrow
Shares remaining in the Escrow, including, all Catch Up Shares (as defined in
Exhibit A) and all Clawback Shares (as defined in Exhibit A), in which case, the
Escrow Agent shall release and deliver all remaining Escrow Shares to the Sole
Stockholder or its designee, unless the Parent delivers a written notice of
objection to Escrow Agent (with a copy sent to the Sole Stockholder or its
designee) (a “Parent Default Release Objection Notice”), within twenty (20) days
after delivery by Sole Stockholder of such Default Notice. The Parent Default
Release Objection Notice shall specify in detail, the reasons for the objection,
and include proof that there has been no Parent Default.

 

(d) If Parent timely provides a Parent Default Release Objection Notice, Parent
and Sole Stockholder shall use commercially reasonable efforts and in good faith
attempt to resolve such dispute within twenty (20) days. If they are unable to
resolve such dispute within such twenty (20) day period, they shall promptly,
and in any event, within thirty (30) days after receipt of the Parent Default
Release Objection Notice, commence the dispute resolution procedures set forth
in Section 6 of this Agreement.

 



- 3 -

 

 

3.3 Return of Catch Up Shares.

 

(a) If the EBITDA and Gross Revenue milestones set forth in Section 2.E of
Exhibit A are achieved (the “Catch Up Milestones”), the Parent shall, on or
before July 31, 2021, send written notice to the Escrow Agent (with a copy to
the Sole Stockholder or its designee)(a “Catch Up Release Notice”) certifying to
the Escrow Agent that it is authorized to promptly release and deliver all of
the Catch Up Shares to the Sole Stockholder.

 

(b) If the Parent, in good faith, believes that the Catch Up Milestones have not
been achieved, the Parent shall nevertheless send a Catch Up Release Notice to
the Escrow Agent (with a copy to Sole Stockholder or its designee), which shall
also include a calculation of EBITDA and Gross Revenues for the Catch Up Term
(as defined in Exhibit A), and all applicable financial statements for the Catch
Up Term, in which case the Escrow Agent shall release all of the Catch Up Shares
back to the Parent, unless the Sole Stockholder delivers a written of notice of
objection to the Escrow Agent (with a copy sent to the Sole Stockholder or its
designee) (a “Catch Up Release Objection Notice”), within ten (10) days after
delivery of such Catch Up Release Notice. The Catch Up Release Objection Notice
shall specify, in detail, the reasons for the objection.

 

(c) If Sole Stockholder timely provides a Catch Up Release Objection Notice,
Sole Stockholder and Parent shall use commercially reasonable efforts and in
good faith attempt to resolve such dispute within twenty (20) days. If they are
unable to resolve such dispute within such twenty (20) day period, they shall
promptly, and in any event, within thirty (30) days after receipt of a Catch Up
Release Objection Notice, commence the dispute resolution procedures set forth
in Section 6 of this Agreement.

 

(d) If the Parent fails to deliver a Catch Up Release Notice to Escrow Agent
(with a copy sent to the Sole Stockholder or its designee) on or before August
1, 2021 and Sole Stockholder reasonably believes such Catch Up Milestones have
been met, Sole Stockholder shall be entitled to send a Catch Up Release Notice.
Upon receipt of a Catch Up Release Notice pursuant to this Section 3.3(d), the
Escrow Agent shall promptly, without any further notice, action or deed, release
and deliver to the Sole Stockholder or its designee, the number of Catch Up
Shares set forth in the Catch Up Release Notice, and the remaining Catch Up
Shares back to the Parent.

 

(e)  If Parent, in good faith, disputes the amount of Catch Up Shares earned as
set forth in a Catch Up Release Notice delivered by Sole Stockholder pursuant to
Section 3.3(d), the Parent shall, within ten (10) days after receipt of the
applicable Catch Up Release Notice, send a Catch Up Release Objection Notice.
Parent and Sole Stockholder shall use commercially reasonable efforts and in
good faith, attempt to resolve such dispute within twenty (20) days after
delivery of such Catch Up Release Objection Notice. If they are unable to
resolve such dispute within such twenty (20) day period, they shall promptly,
and in any event, within thirty (30) days following receipt of a Catch Up
Release Objection Notice, commence the dispute resolution procedures set forth
in Section 6 of this Agreement.

 



- 4 -

 

 

3.4 Disposition Dispute. If any Party has reasonable grounds to disagree with
any calculation of the Escrow Property to be released to the other Party
pursuant to this Agreement, as set forth in a Parent Default Release Objection
Notice, a Catch Up Release Objection Notice or a Milestone Dispute Notice (each,
an “Objection Notice”), and the Parties are unable to resolve such dispute
within the time periods set forth herein, such disagreement shall be resolved
pursuant to the dispute resolution procedures set forth in Section 6 of this
Agreement.

 

3.5 No Discretionary Authority. The Escrow Agent has no discretion with respect
to, or duty to make any determination as to, whether a notice is properly given,
nor is the Escrow Agent required to review or evaluate, or be subject to, the
Purchase Agreement, and any other ancillary agreement, transaction or underlying
document entered into in connection with the Purchase Agreement. The Escrow
Agent shall have no further duties hereunder after the disbursement of the
Escrow Property in accordance with this Section 3.

 

4. Rights of Sole Stockholder in the Clawback Shares.

 

4.1 Voting and Other Stockholder Rights. The Sole Stockholder shall not have any
voting rights or any other rights as a stockholder of the Parent with respect to
the Clawback Shares until such time as they are delivered to the Sole
Stockholder in accordance with Section 3 of this Agreement.

 

4.2 Adjustments for Stock Splits, Reclassifications or other adjustment to
Common Stock. The number of Clawback Shares (and the number of shares to be
released pursuant to any provision of this Agreement) will be adjusted to
reflect any split, reverse split, reclassification or other adjustment to the
Common Stock of the Parent in the same manner as the number of issued and
outstanding shares of Common Stock are adjusted to reflect any such event.

 

4.3 Adjustments for Mergers. If at any time after the date hereof there shall be
a merger or consolidation of the Parent with or into another corporation where
the Parent is not the surviving corporation, then the Escrow Shares shall be
replaced with amount of cash, or the number of shares, other securities or
property, as applicable, received from the successor corporation resulting from
such merger or consolidation, which would have been received by Sole Stockholder
had the Escrow Shares been released prior to such merger or consolidation.

 

4.4 Restrictions on Transfer and Redemption. During the Escrow Period, no sale,
transfer or other disposition may be made of any or all of the Clawback Shares
by the Parent or the Seller.  Subject to the terms and conditions of the
Purchase Agreement, during the Escrow Period, the Parent shall not be permitted
to redeem, substitute or replace the Clawback Shares without the Seller’s prior
written consent.  During the Escrow Period, the Clawback Shares will be
reflected on the books and records of the Parent as issued but not outstanding
shares.

 

5. Escrow Agent Matters.

 

5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith or for any mistake of fact or law, or for
any error of judgment, or for the misconduct of any employee, agent or attorney
appointed by it, while acting in good faith. The Escrow Agent shall be entitled
to consult with internal or external counsel of its own selection and the
opinion of such counsel shall be full and complete authorization and protection
to the Escrow Agent in respect of any action taken or omitted by the Escrow
Agent hereunder in good faith and in accordance with the opinion of such
counsel. The Escrow Agent may rely conclusively and shall be protected in acting
upon any order, notice, demand, certificate, opinion or advice of counsel
(including internal or external counsel chosen by the Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Escrow Agent to be genuine and to be signed or presented by the proper person or
persons. The Escrow Agent shall not be bound by any notice or demand, or any
waiver, modification, termination or rescission of this Agreement unless
evidenced by a writing delivered to the Escrow Agent signed by the proper party
or parties and, if the duties or rights of the Escrow Agent are affected, unless
it shall have given its prior written consent thereto.

 



- 5 -

 

 

5.2 Duties Limited. The Escrow Agent: (i) is not responsible for the performance
by the Parties of this Agreement, the Purchase Agreement, or any ancillary
document or agreement made in connection thereto, or for determining or
compelling compliance therewith; and (ii) is only responsible for holding the
Escrow Property in escrow pending release thereof in accordance with Section 3
of this Agreement. The duties and obligations of the Escrow Agent shall be
limited to and determined solely by the express provisions of this Escrow
Agreement and no implied duties or obligations shall be read into this Agreement
against the Escrow Agent. The Escrow Agent’s duties hereunder are purely
ministerial and the Escrow Agent is not acting as a fiduciary to the Parties.
The Escrow Agent is not bound by and is under no duty to inquire into the terms
or validity of any other agreements or documents, including any agreements which
may be related to, referred to in or deposited with the Escrow Agent in
connection with this Agreement.

 

5.3 Indemnification. The Escrow Agent shall be indemnified and held harmless
jointly and severally by the Parties from and against any expenses, including
counsel fees and disbursements, or loss suffered by the Escrow Agent in
connection with any action, suit or other proceeding involving any claim which
in any way, directly or indirectly, arises out of or relates to this Agreement,
the services of the Escrow Agent hereunder, or the Escrow Property held by it
hereunder. In no event shall Escrow Agent be liable for special, indirect,
consequential, or punitive damages, or damages for lost profits. In the event of
the receipt of notice of any demand or claim or the commencement of any action,
suit or proceeding, the Escrow Agent, in its sole and absolute discretion, may
take the actions set forth in Section 3.4 hereof with respect to the Escrow
Property. The provisions of this Section 5.3 shall survive in the event the
Escrow Agent resigns or is discharged pursuant to Sections 5.6 or 5.7 below. The
Escrow Agent shall not incur any liability for not performing or fulfilling any
duty, obligation or responsibility hereunder by reason of any occurrence beyond
the control of the Escrow Agent (including but not limited to any act or
provision of any present or future Law or Governmental Body or any act of God or
war).

 

5.4 Fees and Expenses. The Parties shall be equally liable for the Escrow
Agent’s reasonable out of pocket expenses incurred by Escrow Agent in the
performance of its duties hereunder. The out of pocket expenses shall be paid to
the Escrow Agent from time to time at its request. The escrow fee due to Escrow
Agent for performance of the services herein shall be $2,000.

 



- 6 -

 

 

5.5 Further Assurances. From time to time on and after the date hereof, the
Parties shall deliver or cause to be delivered to the Escrow Agent such further
documents and instruments and shall do or cause to be done such further acts as
the Escrow Agent shall reasonably request to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure itself that it is protected in acting hereunder.

 

5.6 Resignation. The Escrow Agent shall have the right at any time to resign for
any reason or no reason at all and be discharged of its duties as Escrow Agent
hereunder by giving written notice of its resignation to the parties hereto at
least ten (10) calendar days prior to the date specified for such resignation to
take effect. All obligations of the Escrow Agent hereunder shall cease and
terminate on the effective date of its resignation and its sole responsibility
thereafter shall be to hold the Escrow Property, for a period of ten (10)
calendar days following the effective date of resignation, at which time:

 

(a) if a successor escrow agent shall have been appointed and written notice
thereof shall have been given to the resigning Escrow Agent by the Parties
hereto and the successor escrow agent, then the resigning Escrow Agent shall
deliver the Escrow Property to the successor escrow agent; or

 

(b) if a successor escrow agent shall not have been appointed, for any reason
whatsoever, the resigning Escrow Agent shall deliver the Escrow Property to a
court of competent jurisdiction in the county in which the Escrow Property is
then being held, and take all necessary steps to do so, and give written notice
of the same to the Parties hereto.

 

5.7 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
jointly by the Parties; provided, that any notice of discharge must (i) direct
the disposition of the Escrow Property by Escrow Agent and (ii) include a full
release of the Escrow Agent of all liability hereunder.

 

5.8 Conflicting Demands. In the event that the Escrow Agent shall be uncertain
as to its duties or rights hereunder or shall receive instructions with respect
to the Escrow Property which, in its sole and absolute discretion, are in
conflict either with other instructions received by it or with any provision of
this Agreement, the Escrow Agent shall have the absolute right to suspend all
further performance or that portion of further performance subject to such
uncertainty under this Agreement (except for the safekeeping of the Escrow
Property) until such uncertainty or conflicting instructions have been resolved
to the Escrow Agent’s reasonable satisfaction in accordance with Section 3
hereof; provided that if the Escrow Agent so suspends all or some portion of
further performance under this Agreement because of any such uncertainty, then
the Escrow Agent shall use its commercially reasonable efforts to resolve such
uncertainty as soon as reasonably practicable so as to be able to resume such
performance.

 

- 7 -

 

 

6. Dispute Resolution. Sole Stockholder and Parent hereby agree that if they are
unable to resolve within the time periods set forth herein, any dispute with
respect to the release of Escrow Property as set forth in an Objection Notice (a
“Dispute”), the following procedures shall apply:

 

(a) Dispute Resolution Procedures. Either Party may within the time periods set
forth herein, and with the cooperation of the other Party, request that Haskell
& White LLP (the “Independent Accountant”) review this Agreement, the disputed
items, the applicable Objection Notices, and all other notices provided by
Parent, Sole Stockholder or Escrow Agent under this Agreement, and the financial
information related to Purchaser or otherwise applicable to the calculations
provided for under Exhibit A. Each of the Parent and the Sole Stockholder agrees
to execute, if requested by the Independent Accountant, a reasonable engagement
letter. The Parent and the Sole Stockholder shall cooperate with the Independent
Accountant and promptly provide all documents, financial and other information
requested by the Independent Accountant. In determining a resolution of the
Dispute, the Independent Accountant shall (i) act as an expert and not as an
arbitrator and (ii) be empowered and authorized only to decide those items or
amounts to which the Parent and Stockholder disagree in their Objection Notices,
subject to amendments to the same to the extent such amendments have been
approved by the other Party in writing, which approval shall not be unreasonably
withheld. The Independent Accountant shall deliver to the Parent and the Sole
Stockholder, as promptly as practicable (but in any case no later than thirty
(30) days from the date of engagement of the Independent Accountant), a written
report (the “Independent Report”) setting forth its calculation of the Escrow
Property to be released to Sole Stockholder, or in the event of a dispute
pursuant to Section 3.3 of this Agreement, whether the Catch Up Shares are to be
released to the Sole Stockholder or the Parent, in either case, based solely
(and not based, in whole or in part, on any independent investigation) on (A)
the definitions and other applicable provisions of this Agreement and Exhibit A,
(B) a single written presentation submitted by each of the Parent and the Sole
Stockholder, which may be modified from time to time by mutual approval of
Parent and Sole Stockholder, which in either case, shall not be unreasonably
withheld, during the course of the Independent Account’s review, as applicable
(which presentations and modifications the Independent Accountant shall be
instructed to distribute to the Parent and the Sole Stockholder upon receipt of
both such presentations or any such modifications) and (C) one written response
of each of the Parent and the Sole Stockholder to each such presentation so
submitted (which the Independent Accountant shall be instructed to distribute to
the Parent and the Sole Stockholder upon receipt of such responses). In
resolving the Dispute and the amounts of the applicable Escrow Property to be
released to Sole Stockholder, the Independent Accountant shall be bound by the
provisions of this Agreement (and not by independent review). The Independent
Accountant’s report, absent manifest error, shall be final, conclusive and
binding upon the Parent and the Sole Stockholder, shall be deemed a final award
that is binding on the Parent and the Sole Stockholder, and none of the Parent
nor the Sole Stockholder shall seek further recourse to courts or other
tribunals, other than to enforce the determination of the Independent Report, in
which case, the party seeking such enforcement shall be entitled to recover from
the other party its reasonable attorney’s fees and costs in connection with
seeking such enforcement. Judgment may be entered to enforce such report in any
court of competent jurisdiction. The fees and expenses of the review and report
by the Independent Accountant shall be borne by the Party or Parties as
determined by the Independent Accountant, based on the relative merits of their
respective positions in inverse proportion as they may prevail on the matters
resolved by the Independent Accountant, which proportionate allocation shall be
calculated on an aggregate basis based on the relative dollar values of the
amounts in dispute and shall be determined by the Independent Accountant at the
time of the determination of such Independent Accountant is rendered on the
merits of the matters submitted. The fees and disbursements of the
representatives of each Party incurred in connection with the preparation or
review of any Objection Notice, as applicable, shall be borne by such Party.

 



- 8 -

 

 

(b) Disposition of Escrow Property Upon Resolution of a Dispute. Upon resolution
of any Dispute by the Independent Accountant, Sole Stockholder or Parent shall
promptly deliver the Independent Report to the Escrow Agent, certifying to the
Escrow Agent that it is authorized to promptly release and deliver, or to
continue to hold, as applicable, the applicable Escrow Property subject to such
Dispute, in accordance with the determination set forth in the Independent
Report. Upon the resolution of any Dispute by the Stockholder and the Parent,
without the Independent Accountant, the Parent and the Stockholder shall
promptly deliver joint written instructions to the Escrow Agent, directing the
Escrow Agent to promptly release or continue to hold, as applicable, the
applicable Escrow Property subject to such Dispute, in accordance with such
joint written instructions.

 

7. Miscellaneous.

 

7.1 Successors and Assigns. The covenants and agreements set forth herein shall
be binding upon, and shall inure to the benefit of, the respective successors
and assigns of the Parties.

 

7.2 Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws of the State of New York, without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties. In the event that any dispute between the Parties
should result in litigation, the prevailing party in such dispute shall be
entitled to recover from the other party all reasonable fees, costs and expenses
of enforcing any right of the prevailing party, including without limitation,
reasonable attorneys’ fees and expenses.

 

7.3 Notices. All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid), or (b) sent by facsimile
or e-mail with confirmation of transmission by the transmitting equipment
confirmed with a copy delivered as provided in clause (a), in each case to the
following addresses, facsimile numbers or e-mail addresses and marked to the
attention of the person (by name or title) designated below (or to such other
address, facsimile number, e-mail address or person as a party may designate by
notice to the other parties):

 

The Seller and the Sole Stockholder:

 

ConversionPoint Technologies, Inc.

18400 Von Karman Avenue, Suite 1000

Irvine, CA. 92612

Attention: Raghunath N. Kilambi, Director

E-mail address: [*****]

 



- 9 -

 

 

with a mandatory copy to (which copy shall not constitute notice):

 

Alliance Legal Partners, Inc.

[*****]

[*****]

Attention: Jeffrey Marks

E-mail address: [*****]

 

The Purchaser and Parent:

 

Weyland Tech, Inc. and Origin8, Inc.

85 Broad Street, 16-079

New York, NY 10004

Attention: Brent Suen, CEO

E-mail address: [*****]

 

with a mandatory copy to (which copy shall not constitute notice):

 

Procopio, Cory, Hargreaves & Savitch LLP

[*****]

[*****]

Attention: Christopher L. Tinen, Esq.

E-mail address: [*****]

 

The Escrow Agent:

 

Colonial Stock Transfer Co., Inc.

[*****]

[*****]

Attention: Jason Carter

Email address: [*****]

 

7.4 Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

7.5 Entire Agreement; Amendments. This Agreement, together with the documents
referenced herein and therein, and the attached Exhibit A constitute the entire
agreement between the Parties, and supersede any and all prior agreements,
whether written or oral, with respect to the subject matter hereof. No
amendment, modification or waiver of any of the provisions of this Assignment
will be valid unless set forth in a written instrument signed by the party to be
bound. To the extent the terms and conditions of this Agreement or Exhibit A,
conflict with the terms and conditions of the Purchase Agreement or any other
agreement, the terms and conditions set forth in this Agreement and Exhibit A,
shall govern.

 

7.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement. This Agreement may be signed and
delivered by electronic means or means of a PDF or facsimile machine and any
such delivery shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effect as if it
were the original signed version thereof delivered in person.

 

[SIGNATURE PAGE FOLLOWS]

 

- 10 -

 

 

IN WITNESS WHEREOF, the Parties have executed this Escrow Agreement as of the
date first written above.

 

  PURCHASER:       ORIGIN8, INC.         By: /s/ Brent Y. Suen   Name: Brent Y.
Suen   Title: CEO       PARENT:       WEYLAND TECH INC.         By: /s/ Brent Y.
Suen   Name: Brent Y. Suen   Title: CEO         SELLER:       PUSH HOLDINGS,
INC.         By: /s/ Haig Newton     Haig Newton, CEO         SOLE STOCKHOLDER:
      CONVERSIONPOINT TECHNOLOGIES, INC.       By: /s/ Haig Newton     Haig
Newton, CEO

 

ACKNOWLEDGED AND AGREED TO BY:       ESCROW AGENT:       COLONIAL STOCK TRANSFER
CO., INC.       By: /s/ Jason Carter   Name: Jason Carter   Title: VP Sales  

 



- 11 -

 

 

EXHIBIT A

 

HOLDBACK MILESTONES

 

[See Exhibit 2.3(b)]

 

 

- 12 -



 

 

